Citation Nr: 1722268	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had unverified active service in the United States Navy (USN) from December 8, 1965 to September 29, 1969, to include service in the Republic of Vietnam (RVN).  The Veteran had verified service in the USN from September 1969 to October 1978, and in the United States Army from October 1980 to May 1990. His military decorations include, in part, the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned at a video conference hearing in September 2010.  A copy of the hearing transcript (T.) has been associated with the electronic record.

These matters were most recently before the Board in June 2016.  At that time, the Board, in part, remanded the matters on appeal to the RO for additional substantive development; specifically, to have the August 2013 VA examiner (or other qualified specialist) provide an addendum opinion that addressed the Veteran's complaints of having had left shoulder and low back pain since service.  A VA internist provided the requested opinion in July 2016.  (See July 2016 VA Medical Opinion).  Thus, the requested development has been accomplished and these matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  A left shoulder disorder, diagnosed as left shoulder strain, did not have its onset during active service and is not otherwise etiologically related thereto, to include in-service diagnoses of bicipital tendonitis secondary to strain and left shoulder tendonitis. 

2.  The Veteran's low back disorder, diagnosed as low back strain and degenerative joint disease (DJD) of the lumbar spine, did not its have onset during active service nor was arthritis manifested to a compensable degree within one year of service separation, and it is not otherwise related thereto, to include an in-service assessment of possible muscle strain. 


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A low back disorder was not incurred or aggravated in service, and arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction, even if the adjudication occurred prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, to include that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

VA's duty to notify was satisfied by an April 2008 letter from the RO to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran in the instant appeal. The record contains service treatment records (STRs), and records of VA medical treatment and treatment received from private treatment providers. The Veteran was provided with VA examinations in connection with his service connection claims adjudicated herein, in December 2008 and August 2013.  In July 2016 and pursuant to the Board's June 2016 remand directives, a VA internist provided an addendum opinion that addressed the etiology of the Veteran's left shoulder and low back disabilities, notably his complaints of having had low back and left shoulder pain since service discharge.  The VA internist reviewed the Veteran's service treatment and post-service medical records and complaints of having had continuous left shoulder and low back problems since service discharge in formulating her opinion.  The Board finds the July 2016 VA internist's opinion adequate for the purposes of deciding the claims for service connection for left shoulder and low back disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA internist's July 2016 opinion is compliant with the Board's June 2016 remand directives in determining the nature and etiology of any currently present left shoulder and low back disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran also provided oral testimony before the undersigned at a September 2010 video conference hearing in support of the service connection claims decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned asked specific questions directed at criteria for service connection for left shoulder and low back disabilities.  The undersigned also asked the Veteran to identify any pertinent evidence not currently associated with the service connection claims adjudicated herein.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his service connection claims adjudicated herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims and as warranted by law.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Merits Analysis

The Veteran seeks service connection for left shoulder and low back disabilities.  After a brief discussion of the law and regulations governing service connection, the Board will analyze the merits of the claims. 

Service connection is warranted where the evidence establishes that an injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran has been diagnosed, in part, as having DJD (arthritis) of the lumbar spine, the presumptive theory of service connection is applicable to his claim for service connection for a low back disability. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As the Veteran has been diagnosed as having DJD of the lumbar spine, the theory of continuity of symptomatology is applicable to the claim for service connection for a low back disability. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a diagnosis and nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran seeks service connection for left shoulder and low back disabilities.  He contends that he sought treatment for his left shoulder and low back during service, that he has continued to have left shoulder and low back pain since that time and that his current disabilities are related thereto.  The Board will deny the claims for service connection for left shoulder and low back disabilities because the preponderance of the evidence of record is against a nexus between these disabilities and military service.  There is also no evidence of arthritis of the low back to a compensable degree within one year of service discharge to base an award on the theory of presumptive service connection.  The Board will discuss the disabilities conjunctively in its analysis below. 

Turning to Shedden element number one (1), evidence of current disabilities, the Veteran has been diagnosed as having left shoulder strain, low back strain and DJD of the lumbar spine.  (See August 2013 VA examination report).  Thus, as there is evidence of current left shoulder and low back disabilities, the Board finds that Shedden element number one (1) has been met. 

Turning to Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's STRs pertinently reflect that he sought treatment from June 1983 to September 1983 for lower back pain, pain on motion, and pain in his mid-back, following an assignment during which he was required to move furniture.  He was diagnosed with possible muscle strain, and was placed on profile (no lifting over 10 pounds).  In September 1989, the Veteran complained of having had left shoulder pain for one (1) day after he had lifted a tire.  After a clinical evaluation of the left shoulder, which was positive for point tenderness of bicipital tendon, the examining clinician entered an assessment of bicipital tendonitis secondary to strain.  From September and October 1989, during which the Veteran was treated on multiple occasions for left shoulder pain, his discomfort was only relieved when he crossed his arms.  Pain spread to his upper trapezius to the top of his shoulder, and he exhibited guarding of that area.  His shoulder was tender during movement, and tender on palpation at the origin of the scapula.  The Veteran further reported stiffness in his neck and popping in the left shoulder, as well as stiffness in the upper trapezius.  

In October 1989, the Veteran was diagnosed as having left shoulder tendonitis.  The Veteran was placed on profile for one (1) month.  A May 1990 service discharge examination report reflects that the Veteran's upper extremities and spine were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a painful or "trick" shoulder and back pain.  Thus, as there is in-service evidence of left shoulder bicipital tendonitis and left shoulder strain and subjective complaints of low back pain and limited motion, as well as clinical evidence findings of possible muscle strain of the spine, the Board finds that Shedden element number two (2), evidence of in-service disease, has been met. 

Thus, the crux of the claims for service connection for left shoulder disability and low back disability turns on Shedden element number three (3), nexus to military service.  There are several VA opinions that are against the claims and are uncontroverted.  In conjunction with his claims, the Veteran was afforded a VA examination in December 2008.  Regarding the left shoulder disorder, the December 2008 VA examiner noted a diagnosis of left shoulder tendinitis in 1989, during the Veteran's period of active service.  The Veteran was ultimately diagnosed with left shoulder strain.  Concerning the Veteran's low back, the VA examiner noted that he had injured his back in 1983 and was placed on profile for a period of time.  The VA examiner related that the Veteran's low back problem eventually resolved, then regressed, resulting in constant pain that radiated down his left leg (with numbness).  The VA examiner diagnosed the Veteran with degenerative disc disease.  

The December 2008 VA examiner failed to provide an etiological opinion for either disorder following the examination.  Instead, an addendum opinion was authored by the same examiner in March 2010.  The VA examiner stated that there was a significant gap between the Veteran's in-service injuries and the onset of his current symptomatology, and therefore it would be purely speculative to relate those two conditions [to his period of active service].  However, the VA examiner also stated that there did not appear to be any intervening injuries to either the shoulder or back [post-service], "so there is a probability that the current conditions are related to his service accidents."  While the March 2010 VA opinion appeared to support the Veteran's claim for service connection, albeit very equivocally, as the examiner indicated that it was probable that the current diagnoses were etiologically-related to his in-service complaints, the RO nonetheless called the examiner for further clarification in April 2010.  According to the RO, the medical opinion was inherently contradictory in nature, and service connection could not be awarded based on a "purely speculative" nexus opinion.  Per the RO representative, "HE SAID THE IT [sic] IS NOT RELATED PERIOD."  

The Board notes that, in addition to the nonsensical negative "opinion" of record, the recitation of the Veteran's in-service treatment was cursory at best.  Thus, because the Veteran's service treatment records were not discussed in sufficient detail, coupled with the fact that the negative opinion was far from adequate, not to mention that it did not come directly from the examiner, plus the Veteran's hearing testimony, in which he testified that the left shoulder and low back disorders had bothered him since separation from service, the Board finds that this opinion is inadequate on which to base a decision for either issue.

In August 2013, a VA clinician provided another opinion.  Regarding the Veteran's left shoulder, the VA examiner opined that it was less likely than not that the Veteran's current left shoulder strain was due to military service, noting that he had received treatment in 1989 for left shoulder strain and a silent gap in reference to any shoulder condition until 2007, when he was evaluated by a private provider. (See August 2013 VA Shoulder/Army DBQ at page (pg.) 5)).  
Regarding the Veteran's lumbar spine, the VA clinician opined that it was less likely than not the Veteran's DJD of the lumbar spine was caused by or a result of any low back problem diagnosed in service, noting that the Veteran had received treatment on several occasion for lower back strain in 1983. Therefore, according to the VA clinician, although the Veteran had received treatment for low back pain in service, there was no documentation of a chronic lower back condition that started in service and no evidence of DJD while in the service.  (See August 2013 VA Back (Thoracolumbar Spine) DBQ at pg. 11).

While the August 2013 VA examiner considered the Veteran's treatment for left shoulder strain during service, the examiner did not consider the competent lay evidence of continuity of symptomatology of record. The Board notes that the Veteran had fairly consistently reported having continued left shoulder and low back problems since service.  (See VA Form 21-4138, Statement in Support of Claim, received into the Veteran's electronic record on April 17, 2009 and T. at pgs. 6, 11).  The Veteran is competent to report the onset, nature, and extent of his left shoulder and low back symptoms, and that, while there are no medical records documenting complaints or treatment for left shoulder problems from 1989 to 2007 and low back problems from 1983 to 1989, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Layno v. Brown, 6 Vet. App. 465 (1994); Savage v. Gober, 10 Vet. App. 488, 496   (1997). 

Because the August 2013 VA opinion did not take into account the Veteran's report of continuity of left shoulder and low back symptomatology, the Board finds the August 2013 VA examiner's opinion to be of reduced probative value upon which to adjudicate the claims. 

In July 2016, and pursuant to the Board's June 2016 remand directives, a VA internist provided an opinion that addressed the etiology of the Veteran's left shoulder disabilities, notably his complaints of having had low back and problems since service.  After a review of the Veteran's entire record, to include his service treatment records and complaints of having had left shoulder and low back problems since service, the VA internist opined that it was less likely than not that the Veteran's current left shoulder strain and current DJD of the lumbar spine were a result of any past low back or left shoulder conditions, to include the June to September 1983 reports and diagnosis of possible muscle strain and placement on a limited profile and 1989 diagnosis of left shoulder tendinitis, respectively.

The VA internist also reasoned that it was the case that more than 24 years had elapsed between the mention of any shoulder or back condition in the Veteran's service treatment records and the next mention of either condition in his medical record.  The VA internist maintained that back and shoulder strain and tendinitis were very common conditions and typically occurred multiple times to most physically active individuals and that they were self-limiting conditions.  Thus, according to the VA internist, it would be rare for a service member to never suffer a strain.  Therefore, the assumption was, according to the VA internist, that if no further evidence of the low back strain and tendonitis appeared in the medical record and the service member had returned to duty, that they had resolved.  In the absence of medical evidence to the contrary, the VA internist opined that there is no way to establish continuity between these generally short-lived conditions and conditions that occurred decades later.  (See July 2016 VA Medical Opinion).  This opinion is uncontroverted and is against the claims.  

The Board finds the July 2016 VA internist's opinion to be of high probative value in evaluating the claims because she provided an adequate rationale based on a review of the entire medical record, to include the Veteran's service treatment records showing a diagnosis of possible muscle strain of the low back and placement on a limited profile and 1989 diagnosis of left shoulder tendinitis, respectively, as well as medical knowledge as the basis of her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  Accordingly, the Board finds that the preponderance of the evidence of record is against the Veteran's claims for service connection for left shoulder and low back disabilities.

In addition, arthritis is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As the Veteran does not have arthritis of the left shoulder and his DJD of the low back was manifested decades after service discharge, service connection on a presumptive basis for either disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Regarding the theory of continuity of symptomatology, as the Veteran has not been found to have a chronic disability in accordance with 3.309(a) with respect to his left shoulder, such as arthritis, an award based on this theory is not warranted as it relates to his claim for service connection for a left shoulder disability.  38 C.F.R. § 3.309(a); Walker, supra. 

Regarding the Veteran's low back disability, the Board finds that while the Veteran has been found to have arthritis of the lumbar spine, an award based on a theory of continuity of symptomatology is also not warranted.  The Board finds that any reports of the Veteran having had low back pain (as well as left shoulder pain), since active service, while considered competent, are nonetheless not credible, as they are inconsistent with the other evidence of record.  As noted by the July 2016 VA internist, while the Veteran had sustained a possible low back strain during service and was found to have left shoulder tendonitis, he returned to duty, and these short-lived conditions did not reappear until decades later.  In the absence of medical evidence to the contrary, the July 2016 VA internist opined that there is no way to establish continuity between these generally short-lived disabilities and disabilities that occurred decades later.  
 
The Board notes that the Veteran has fairly consistently reported having continued left shoulder and low back problems since service.  (See VA Form 21-4138, Statement in Support of Claim, received into the Veteran's electronic record on April 17, 2009 and T. at pgs. 6, 11).  Yet, these reports are in direct conflict with the other evidence of record; namely, a November 2007 report, prepared by Arrowhead Clinic, reflecting that the Veteran complained of having had low back pain for two (2) weeks after lifting at work.  When seen at the VA clinic in March 2008, the Veteran reported having experienced insidious left shoulder pain that had its onset seven (7) days previously.  During a December 2008 examination, the Veteran indicated that he had injured his left shoulder in the 1980s after he had lifted a tire.  He related that he was "fine" until 2007 when he started to have symptoms.  During this same examination, he related that he had injured his low back in 1983, was placed on limited duty and that his back improved.  He indicated that he had back problems off-and-on until 1996/1997 when they began to get worse. (See December 2008 VA QTC examination report).  Thus, in view of the July 2016 VA internist's opinion and the Veteran's conflicting reports as to the continuity of low back and left shoulder problems since service, the Board finds that an award of service connection for DJD of the lumbar spine based on a theory of continuity of symptomology is not warranted.  38 C.F.R. § 3.309(a); Walker, supra. 

Consideration is also given to the Veteran's assertion that his current left shoulder and low back disabilities are related to his in-service diagnoses of low back strain, bicipital tendonitis secondary to strain and left shoulder tendonitis.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of left shoulder and low back disabilities, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Left shoulder and low back disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that clinical evaluations of the left shoulder and low back and other specific tests (e.g., x-rays, magnetic resonance imaging scans) are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report having had left shoulder and low back pain.  However, there is no indication that he is competent to etiologically link his current left shoulder and low back disabilities to the left shoulder tendonitis and possible low back strain during military service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for left shoulder and low back disabilities must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence of record is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a low back disability is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


